Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-9, 12, 14-19 and 21-35 are pending in the instant application.

Election/Restrictions
Applicant’s election with traverse of Group I, 

    PNG
    media_image1.png
    271
    759
    media_image1.png
    Greyscale
,
and elected the species of Example 1 (found on page 119 of the instant specification),

    PNG
    media_image2.png
    207
    553
    media_image2.png
    Greyscale
,
in the reply filed on April 26, 2021 was acknowledged in a previous Office Action.  The requirement was deemed proper and therefore made FINAL in a previous Office Action.


NOTE:	The elected species of Example 1 is not embraced by independent claim 1 filed September 1, 2022 due to the definition of variable A1.  Variable A1 in independent claim 1 can only represent a thienyl ring whereas the A1 position in the elected species of Example 1 is a naphthalene ring.
	The entire scope of claimed compounds of formula (I) in currently amended claim 1 filed 
September 1, 2022 has been searched and examined. 


Claims 21-25 and 28-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 26, 2021.  


	Rejections and objections made in the previous Office Action that do not appear below have been overcome by Applicant’s amendments to the claims.  Therefore, arguments pertaining to these rejections and objections will not be addressed.  


	As a result of the current amendments to the claims per the Amendment filed September 1, 2022, the following rejections and objections now apply.


IMPORTANT REMINDER:  Applicant is reminded to strictly adhere to claim amendment practice as required by          37 CFR 1.121.  The status identifier for claim 2 is incorrect in the amendment filed September 1, 2022.  The correct status identifier for claim 2 which should have been used is "Currently Amended" instead of "Previously Presented" since claim 2 is being amended in the amendment filed September 1, 2022.


Claim Objections
Claims 3, 9 and 12 are objected to because of the following informalities:  
a)	under the definition of A1 in claim 3, there are duplicate listings of heteroaryl rings systems added to the claim such as benzothienyl, thienopyridine, etc. (pages 17-18);
b)	under the definition of A2 in claim 3, there are duplicate listings of heteroaryl rings systems added to the claim such as thienyl and benzothienyl (page 19);
c)	under the definition of A1 in claim 9, there are duplicate listings of heteroaryl rings systems added to the claim such as thienyl, benzothienyl, thienopyridine, etc. (page 30); and
d)	under the definition of A2 in claim 12, there are duplicate listings of heteroaryl rings systems added to the claim such as thienyl and benzothienyl (page 31).



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-9, 12, 14-19, 26 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is a new matter rejection.  No support was found in the originally filed specification or the originally filed claims for the substituent, 
    PNG
    media_image3.png
    152
    298
    media_image3.png
    Greyscale
, added to independent claim 1 (line 3 of page 4).  See claims 3 and 6 for same.  Applicant should specifically point out the support in the original disclosure {page number(s) and line number(s)} for any new claims or amended claims and for any amendments made to the disclosure.  See MPEP §714.02 and MPEP §2163.06(I).  Therefore, claims 1, 3 and 6 lack written description as such.  Claims dependent on claims 1 and 3 which do not resolve the issues raised above in claims 1 and 3 also lack written description.






The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 3-9, 12, 14, 16-19, 26 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, under the definition of R3, a valence problem is raised when the R3 variable represents oxo.  The R3 variable is a substituent on the variable A2 ring.  A2(R3)y in formula (I) can represent hydrogen or A2 alone has the same meaning as A1.  The A1 variable can only represent a thienyl ring.  
	Claim 3 lacks antecedent basis from claim 1 because of the definition of variable A1 in claim 3.  In independent claim 1, the A1 variable can only represent a thienyl ring, not a phenyl, naphthyl, etc. ring as found in claim 3.  See claim 9 for same.
Claim 3 lacks antecedent basis from claim 1 because of the definition of variable A2 in claim 3.  The A2(R3)y in formula (I) in independent claim 1 can represent hydrogen or A2 alone has the same meaning as A1.  In independent claim 1, the A1 variable can only represent a thienyl ring.  Therefore, the A2 definition in claim 1 cannot represent any ring system other than a thienyl ring but A2 in claim 3 is defined as representing phenyl, pyridyl, pyrimidyl, etc.  See claim 12 for same.
Claims dependent on claim 1 or claim 3 which do not resolve the issues raised above in claims 1 and 3 are also found indefinite.

Response to Arguments
Applicant's arguments filed September 1, 2022 have been fully considered.  Applicant argues that the claims have been amended to overcome the rejection and request withdrawal of the claim rejection.
In response, the claims are still found indefinite for the reasons stated previously and above.  Therefore, the rejection is maintained.



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 4, 9 and 12 are rejected under 
35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 fails to further limit claim 1 because claim 3 is broader in scope than claim 1.  In independent claim 1, the A1 variable can only represent a thienyl ring not a phenyl, naphthyl, etc. ring as found in claim 3.  See claim 9 for same.
Claim 3 fails to further limit claim 1 because claim 3 is broader in scope than claim 1.  The A2(R3)y in formula (I) in independent claim 1 can represent hydrogen or A2 alone has the same meaning as A1.  The A1 variable in independent claim 1 can only represent a thienyl ring.  Therefore, the A2 definition in claim 1 cannot represent any ring system other than a thienyl ring but A2 in claim 3 is defined as representing phenyl, pyridyl, pyrimidyl, etc.  See claim 12 for same.
Claims dependent on claim 3 which do not resolve the issues raised above in claim 3 also fail to further limit claim 1.
Response to Arguments
Applicant's arguments filed September 1, 2022 have been fully considered.  Applicant argues that the claims have been amended to overcome the rejection and request withdrawal of the claim rejection.
In response, the claims still fail to further limit the claims from which they depend for the reasons stated previously and above.  Therefore, the rejection is maintained.


Allowable Subject Matter
	The elected species of Example 1 (found on page 119 of the instant specification) is allowable over the prior art of record.

Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 35 is allowed over the prior art of record.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


This application contains claims 21-25 and 28-34 drawn to inventions nonelected with traverse in the reply filed on April 26, 2021. A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP §821.01.



Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 

Laura L. Stockton 
(571) 272-0710. 
 
The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600


November 21, 2022
Book XXVI, page 165